DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 January 2022 has been entered.
 
Summary
The Amendment filed on 14 January 2022 has been acknowledged. 
Claims 1, 3 – 9, 21 – 24, 29 and 31 have been amended. 
Currently, claims 1 – 9 and 21 – 31 are pending and considered as set forth.

Response to Amendment
Applicant’s amendments to the claims are sufficient to overcome the 35 U.S.C. 112, (b), rejection and 35 U.S.C. 101 rejections set forth in the previous office action. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 9 and 21 - 31 are rejected under 35 U.S.C. 103 as being unpatentable over De Salvo et al. (Hereinafter De Salvo) (US 2019/0146515) in view of Yabushita et al. (Hereinafter Yabushita) (US 2010/0324771).

As per claims 1, 24 and 29, De Salvo disclsoes elements of: a method comprising: 

determining, based at least in part on the sensor data, parameters of an object located in the environment (See at least paragraph 6; via the vehicle during its navigation needs to sense (1) the surrounding environment to know the features of interest in it (e.g. the presence of obstacles or of aids for navigation). This knowledge is obtained thanks to the sensors installed on-board. In practice, sensing is the functionality of the system to acquire the information necessary for its motion by means of on-board sensors. The acquired data are analyzed in step 2, that is, the plan. This functionality consists in extracting information contained in the sensors to define a model of the perceived data (“modeling”));
	De Salvo does not explicitly teach element of:
 modeling one or more trajectories of the object toward one or more target positions based at least in part on the one or more parameters of the object; 
computing, from the one or more trajectories, one or more values representing one or more durations of one or more safe time intervals based at least on one or more positions of the object along the one or more trajectories, at least one value of the one or more values representing a duration of a safe time interval of the one or more safe time intervals, i-s the at 
determining a vehicle trajectory for the vehicle based at least on analyzing, for a plurality of the target positions, the target position using the at least one value representing the duration of the safe time interval computed for the target position; and Page 2 of 16Application No. 16/269,92118-RE-0038US02/321859 Response Filed: 01/14/2022 Reply to Office Action of: 10/14/2021 
transmitting data, the transmitted data being used by a control component corresponding to  the vehicle to control a planned behavior of the vehicle based at least on the vehicle trajectory.
Yabushita teaches elements of:
 modeling one or more trajectories of the object toward one or more target positions based at least in part on the one or more parameters of the object (See at least abstract; via To provide an autonomous moving body capable of moving with efficiency along a path toward a travel end point while avoiding a collision with a moving obstacle, its control method, and its control system. An autonomous moving body in accordance with the present invention includes means to create a traveling path of the autonomous moving body that extends from a travel start point to a travel end point, means to calculate a point at which a moving obstacle located within the moving area crosses the created traveling path of the autonomous moving body as a collision prediction point, means to calculate a first passage time period during which the moving obstacle passes through the collision prediction point, and means to calculate a second passage time period during which the autonomous moving body passes through the collision prediction point. Further, if at least a part of the second passage time period overlaps the first 
computing, from the one or more trajectories, one or more values representing one or more durations of one or more safe time intervals based at least on one or more positions of the object along the one or more trajectories, at least one value of the one or more values representing a duration of a safe time interval of the one or more safe time intervals, the at least one value being computed for each target position of the target positions and wherein the safe time interval represents a period of time the vehicle occupying the target position would not result in a collision with the object (See at least paragraph 9 – 11; via  An autonomous moving body in accordance with the present invention is an  autonomous moving body that starts traveling from a travel start point located within a moving area and arrives at a travel end point located within the moving area, including: means to create a traveling path of the  autonomous moving body, the traveling path extending from the travel start point to the travel end point; means to calculate a point at which a moving obstacle located within the moving area crosses the created traveling path of the  autonomous moving body as a collision prediction point; means to calculate a first passage time period during which the moving obstacle passes through the collision prediction point; and means to calculate a second passage time period during which the  autonomous moving body passes through the collision prediction point, wherein if at least a part of the second passage time period overlaps the first passage time period, a traveling speed of the  autonomous moving body is adjusted so that the second passage time period does not overlap the first passage time period. In this way, a point at which a moving obstacle crosses the traveling path of the autonomous moving body is calculated as a collision prediction point, and the speed of the autonomous moving body is adjusted so that the time 
determining a vehicle trajectory for the vehicle based at least on analyzing, for a plurality of the target positions, the target position using the at least one value representing the duration of the safe time interval computed for the target position (See at least paragraph 9 – 11); and Page 2 of 16Application No. 16/269,92118-RE-0038US02/321859 Response Filed: 01/14/2022 Reply to Office Action of: 10/14/2021 
transmitting data, the transmitted data being used by a control component corresponding to  the vehicle to control a planned behavior of the vehicle based at least on the vehicle trajectory (See at least paragraph 11 and figure 4).

    PNG
    media_image1.png
    751
    448
    media_image1.png
    Greyscale

De Salvo and Yabshita are in analogous art of creating a trajectory to avoid obstacles and control the vehicle to follow the trajectory.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include  modeling one or more trajectories of the object toward one or 

As per claim 2, De Salvo and Yabushita teach element of: 
wherein the parameters include one or more of: 
a location of the object; 
a pose of the object; 
a velocity of the object; 
a dimension of the object; 

a mass of the object (De Salvo, see at least paragraph 6 and Yabushita, see at least paragraph 9 – 11).  

As per claim 3, De Salvo and Yabushita teach element of: 
wherein the determining of the one or more parameters of the object includes determining a classification of the object based at least in part on the sensor data, and at least one of the parameters is based at least in part on the classification (De Salvo, see at least paragraph 39).   

As per claim 4, De Salvo and Yabushita teach element of: 
wherein the modeling of the one or more trajectories of the object comprises determining a motion profile that defines one or more changes to a velocity of the object over each of the one or more safe time intervals (De Salvo, see at least paragraph 29 and Yabushita, see at least figure 6A).  

As per claim 5, De Salvo and Yabushita teach element of: 
wherein the modeling of the one or more trajectories of the object is based at least in part on a reaction time after which the object begins to decelerate (Yabushita, see at least paragraph 81).  

As per claim 6, De Salvo and Yabushita teach element of: 
wherein each of the one or more durations of the one or more safe time intervals share a common start time and a different end time. (Yabushita, see at least figure 6A and 6B).  

As per claim 7, De Salvo and Yabushita teach element of: 
wherein the one or more trajectories each comprise a direct path towards a target position of one or more target positions (De Salvo, see at least paragraph 64 and 67).  

As per claim 8, De Salvo and Yabushita teach element of:  
wherein the computing of the one or more duration of the one or more safe time intervals includes, for each target position of one or more target positions, determining a time the object stops at the target position in a corresponding trajectory of the one or more trajectories (De Salvo, see at least paragraph 53 and 55).  

As per claims 9 and 26, De Salvo and Yabushita teach element of: 
determining whether one or more proposed arrival times of the vehicle to one or more points in the vehicle trajectory are each within the one or more safe time intervals for corresponding ones of the one or more target positions (De Salvo, see at least paragraph 72 and 94); andPage 3 of 6Application No. 16/269,921Attorney Docket No. 18-RE-0038US02/321859Response Filed: 04/05/2021 
Reply to Office Action of: 02/05/2021transmitting, to a control component of the vehicle, an indication of whether the one or more proposed arrival times of the vehicle to the one or more points in the vehicle trajectory are each within the one or more durations of the one or more safe time intervals for the corresponding ones of the one or more target positions (De Salvo, see at least paragraph 72 and 94).  
  
As per claim 21, De Salvo and Yabushita teach element of: 


As per claim 22, De Salvo and Yabushita teach element of: 
wherein at least one or more portions of the safe time intervals form a contour that is representative of a group of the one or more target positions and a given safe arrival time within a corresponding group of the one or more durations of safe time intervals, and the determining of the vehicle trajectory or the analyzing of the one or more points comprises analyzing  the at least one or more portions of the one or more durations of safe time intervals from the contour (De Salvo, see at least paragraph 30 – 34, 72 and 94).

As per claim 23, De Salvo and Yabushita teach element of: 
wherein a first duration of the one or more durations of the one or more safe time intervals is different than a second duration of the one or more durations of the one or more safe time intervals (Yabushita, see at figure 6A and 6B).

As per claim 25, De Salvo and Yabushita teach element of: 
wherein the computing, from the first trajectory, the duration of the safe time interval for the target position includes computing a time the object will reach the target position on the trajectory, wherein the duration corresponds to the time (Yabushita, see at least paragraph 9 – 12).

As per claims 27 and 30, De Salvo and Yabushita teach element of: 
wherein the computing, from the first trajectory, the duration of the safe time interval for the target position includes computing an end time of the of the safe time interval and a start time of the safe time interval corresponds to a start time of the second trajectory for the vehicle (De Salvo, see at least paragraph 127 – 130 and 137 – 143).  

As per claim 28, De Salvo and Yabushita teach element of: 
wherein the second trajectory has a longer duration than the duration of the safe time interval (Yabushita, see at least figure 6A – 6B).  

As per claim 31, De Salvo and Yabushita teach element of: 
wherein the modeling is of a scenario in which the object accelerates directly toward each target position of the target positions (De salvo, see at least paragraph 88 and Yabushita, see at least Figures 3 and 5).

Response to Arguments
Applicant’s arguments with respect to claims 1 – 9 and 21 – 31 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IG T AN whose telephone number is (571)270-5110. The examiner can normally be reached M - F: 10:00AM- 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IG T AN
Primary Examiner
Art Unit 3662



/IG T AN/            Primary Examiner, Art Unit 3662